Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This Office Action is in response to the preliminary amendment filed on 12/02/2021.
Claims 1-25 have been canceled.
Claims 26-45 have been added.
Claims 26-45 are pending.

Priority
2.	This application is a Continuation of 16/418,650 (Patent US 11,100,162), which was filed on 05/21/2019, was acknowledged and considered.

Information Disclosure Statement
3.	The information disclosure statement (IDS) filed on 12/02/2021 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Double Patenting
4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" ranted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
5. 	Claims 26-45 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,162. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Instant Application 17409393
Patent US 11.100,162
Claim 26:
A method for generating a playlist, the method comprising: 

streaming, by a playback device, from a music service, one or more media objects accessed through the music service in an online mode; 

automatically identifying a first plurality of media items of the one or more media objects that satisfies a pre-designated condition during a first predetermined time period; 

responsive to the identification, automatically downloading the first plurality of media items to local storage of the playback device, wherein the first plurality of media items are available to the first device in an offline mode in accordance with the downloading; 

detecting initiation of the offline mode by the playback device, wherein while operating in the offline mode the playback device is not communicatively coupled to the music service; and 

in response to initiating the offline mode, presenting a user-selectable option to play the first plurality of media items.
Claim 1:
A method for generating a playlist, the method comprising: 

initiating, on a device, an online mode of a music service, wherein while operating in the online mode the device is communicatively coupled to the music service; 

streaming, from the music service, one or more media objects accessed through the music service; 

automatically identifying, by the device during a predetermined time period, one or more additional media objects of the music service as satisfying a pre-designated condition in response to streaming the one or more media objects; 

responsive to the identification, automatically storing the one or more additional media objects to local storage of the device; 

generating, by the device, a playlist accessible in an offline mode comprising the one or more additional media objects; 

detecting initiation of the offline mode of the music service, by the device, wherein while operating in the offline mode the device is not communicatively coupled to the music service; and in response to initiating the offline mode, enabling playback of the playlist at the device.
Claim 33:
A non-transitory computer readable medium comprising computer readable code executable by one or more processors to: 

stream, by a playback device, from a music service, one or more media objects accessed through the music service in an online mode; 

automatically identify a first plurality of media items of the one or more media objects that satisfies a pre-designated condition during a first predetermined time period; 

responsive to the identification, automatically download the first plurality of media items to local storage of the playback device, wherein the first plurality of media items are available to the first device in an offline mode in accordance with the downloading; 

detect initiation of the offline mode by the playback device, wherein while operating in the offline mode the playback device is not communicatively coupled to the music service; and 

in response to initiating the offline mode, present a user-selectable option to play the first plurality of media items.
Claim 9:
A non-transitory computer readable medium comprising computer readable code for generating a playlist, the computer readable code executable by one or more processors to: 

initiate, on a device, an online mode of a music service, wherein while operating in the online mode the device is communicatively coupled to the music service; stream, from the music service, one or more media objects accessed through the music service; 

automatically identify, by the device during a predetermined time period, one or more additional media objects of the music service as satisfying a pre-designated condition in response to streaming the one or more media objects; responsive to the identification, automatically store the one or more additional media objects to local storage of the device; 

generate, by the device, a playlist accessible in an offline mode comprising the one or more additional media objects; 

detect initiation of the offline mode of the music service, by the device, wherein while operating in the offline mode the device is not communicatively coupled to the music service; and in response to initiating the offline mode, enable playback of the playlist at the device.
Claim 40:
A system comprising: 

one or more processors; and 

one or more computer readable media comprising computer readable code executable by the one or more processors to: 

transmit, to a playback device, from a music service, one or more media objects accessed through the music service in an online mode; 

automatically identify a first plurality of media items of the one or more media objects that satisfies a pre-designated condition during a first predetermined time period; 

responsive to the identification, cause the first plurality of media items to be downloaded to local storage of the playback device, wherein the first plurality of media items are available to the first device in an offline mode in accordance with the downloading, wherein the playback device is not communicably coupled to the music service in the offline mode, and wherein the playback device presents a user-selectable option to play the first plurality of media items in the offline mode.
Claim 17:
A system for generating a playlist, comprising: 

one or more processors; 

one or more computer readable media coupled to the one or more processors and comprising computer readable code executable by the one or more processors to: 

initiate, on a device, an online mode of a music service, wherein while operating in the online mode the device is communicatively coupled to the music service; stream, from the music service, one or more media objects accessed through the music service; 

automatically identify, by the device during a predetermined time period, one or more additional media objects of the music service as satisfying a pre-designated condition in response to streaming the one or more media objects; 

responsive to the identification, automatically store the one or more additional media objects to local storage of the device; generate, by the device, a playlist accessible in an offline mode comprising the one or more additional media objects; 

detect initiation of the offline mode of the music service, by the device, wherein while operating in the offline mode the device is not communicatively coupled to the music service; and 

in response to initiating the offline mode, enable playback of the playlist at the device.


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].


~TBD~


Hung Le
11/18/2022

/HUNG D LE/Primary Examiner, Art Unit 2161